                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



BETH SOMMERS-WILSON,

               Plaintiff,

v.                                                          Case No. 16-CV-14259
                                                            HON. MARK A. GOLDSMITH
SAMSUNG SDI AMERICA, INC.,

            Defendant.
_______________________________/

                                           JUDGMENT

       This matter was tried before a jury from January 7, 2019 through January 15, 2019. The

jury returned a verdict in favor of Defendant on Count One – federal gender discrimination – and

Count Two – state gender discrimination. The jury returned a verdict in favor of Plaintiff on Count

Three – federal retaliation – and Count Four – state retaliation. The jury awarded Plaintiff

$130,000 in past economic damages, $100,000 in past non-economic damages, and $625,000 in

punitive damages. Upon Defendant’s motion and pursuant to the statutory cap in 42 U.S.C. §

1981a(b)(3), the Court then reduced the punitive damages amount to $50,000.

       Therefore, in accordance with the foregoing, the Court orders and adjudicates as follows:

       A judgment of no cause of action is entered in favor of Defendant and against Plaintiff as

to Plaintiff’s federal and state discrimination claims.

       A judgment is entered in favor of Plaintiff and against Defendant, in the amount of

$130,000 in past economic damages on Plaintiff’s federal and state retaliation claims; $100,000 in

past non-economic damages on Plaintiff’s federal and state retaliation claims; and $50,000 in




                                                  1
punitive damages on the federal retaliation claim. The judgment amounts to $280,000 in damages,

plus costs, fees, and interest as provided by law.


       SO ORDERED.
                                                     DAVID J. WEAVER
                                                     CLERK OF THE COURT


                                              By:    s/Erica Karhoff
                                                     DEPUTY COURT CLERK

APPROVED:


s/Mark A. Goldsmith
MARK A. GOLDSMITH
UNITED STATES DISTRICT JUDGE

Dated: June 14, 2019




                                                 2
